Title: From Thomas Jefferson to John Jay, 25 September 1779
From: Jefferson, Thomas
To: Jay, John



Sir
Williamsburg Sep. 25. 1779.

The various calamities which during the present year have befallen our crops of wheat, have reduced them so very low as to  leave us little more than seed for the ensuing year, were it to be solely applied to that purpose. This country is therefore unable to furnish the necessary supplies of flour for the Convention troops, without lessening by so much as should be purchased, the sowing for another crop. I am therefore to submit to you Sir the expediency of ordering your Commissary general to send supplies of this article from the head of Elk or wherever else you may think best, to Richmond. Colo. Aylett informs us they will require about ten thousand barrels for a year’s supply. We hope there will be a plenty of forage and of all other articles, necessary for their subsistence, raised within this state. I have the honour to be with great respect Sir Your most obedient & most humble servt.,

Th: Jefferson

